Exhibit 10.2

 

 

 

SUBSERVICING SUPPLEMENT

dated as of October 25, 2013

between

OCWEN LOAN SERVICING, LLC

and

HLSS HOLDINGS, LLC

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause        Page  

ARTICLE I.

 

DEFINITIONS

     1   

1.1

  Definitions      1   

ARTICLE II.

 

SUBSERVICING

     3   

2.1

  Engagement as Subservicer      3   

2.2

  Servicing Transfer Procedures      3   

2.3

  Reference to Master Subservicing Agreement      3   

ARTICLE III.

 

SERVICING FEES

     3   

3.1

  Base Subservicing Fee      3   

3.2

  Performance Fee      4   

ARTICLE IV.

 

MISCELLANEOUS

     4   

4.1

  Incorporation      4   

4.2

  Third Party Beneficiaries      4   

 

SCHEDULE I   Servicing Agreements SCHEDULE II   Retained Servicing Fee
Percentage SCHEDULE III   Target Ratio Schedule



--------------------------------------------------------------------------------

SUBSERVICING SUPPLEMENT

This SUBSERVICING SUPPLEMENT, dated as of October 25, 2013 (this “Subservicing
Supplement”), is by and between HLSS HOLDINGS, LLC, a Delaware limited liability
company (“Servicer”), and OCWEN LOAN SERVICING, LLC, a Delaware limited
liability company (“Ocwen”).

RECITALS:

WHEREAS, as of the applicable Servicing Transfer Date (as defined herein),
Servicer will become the servicer of certain Mortgage Loans (as defined in the
Master Subservicing Agreement) pursuant to the terms of those certain pooling
and servicing agreements or other servicing agreements listed in Schedule I
hereto; and

WHEREAS, Servicer and Ocwen are parties to that certain Master Subservicing
Agreement dated as of October 1, 2012 (the “Master Subservicing Agreement”); and

WHEREAS, Servicer desires to engage Ocwen to act as subservicer with respect to
the Mortgage Loans relating to those pooling and servicing agreements or other
servicing agreements listed in Schedule I hereto, as of the applicable Servicing
Transfer Date (as defined herein), and Ocwen desires to act as subservicer with
respect to the Mortgage Loans relating to those pooling and servicing agreements
or other servicing agreements, on the terms set forth in the Master Subservicing
Agreement, as supplemented by this Subservicing Supplement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Servicer and Ocwen agree as follows:

ARTICLE I.

DEFINITIONS.

1.1 Definitions. (a) For purposes of this Subservicing Supplement, the following
capitalized terms shall have the respective meanings set forth or referenced
below.

“Base Subservicing Fee” has the meaning set forth in Section 3.1.

“Deferred Servicing Agreement” has the meaning set forth in the Sale Supplement.

“Excess Servicing Advances” shall mean, for any calendar month, the amount, if
any, by which the outstanding Servicing Advances with respect to the Servicing
Agreements as of the last day of such calendar month exceeds an amount equal to
(a) the Target Ratio for such calendar month multiplied by (b) the unpaid
principal balance of the Mortgage Loans subject to the Servicing Agreements as
of the last day of such calendar month.

 

Subservicing Supplement



--------------------------------------------------------------------------------

“Monthly Servicing Fee” shall mean, for each calendar month, the sum of the Base
Subservicing Fee for such calendar month and the Seller Monthly Servicing Fee
(as defined in the Sale Supplement) for such calendar month.

“Performance Fee” has the meaning set forth in Section 3.2.

“Retained Servicing Fee” shall mean, for any calendar month, an amount equal to
the sum of (a) the product of the Retained Servicing Fee Percentage for such
calendar month and the average unpaid principal balance of all Mortgage Loans
subject to the Subject Servicing Agreements and the Deferred Servicing
Agreements during such calendar month, and (b) the Retained Servicing Fee
Shortfall, if any, for the immediately prior calendar month.

“Retained Servicing Fee Percentage” shall mean, for any calendar month, the
percentage set forth on Schedule II to this Subservicing Supplement.

“Retained Servicing Fee Shortfall” shall mean, for any calendar month, beginning
in November 2013, an amount equal to the excess, if any, of (a) the Retained
Servicing Fee for such calendar month over (b) the excess, if any, of (x) the
aggregate Servicing Fees actually received by Servicer pursuant to the Subject
Servicing Agreements and with respect to the Deferred Servicing Agreements
during such calendar month (whether directly pursuant to such Subject Servicing
Agreement or pursuant to Sale Supplement, as applicable) over (y) the Monthly
Servicing Fee for such calendar month.

“Sale Supplement” shall mean that certain Sale Supplement, dated as of the date
hereof, between Servicer and Home Loan Servicing Solutions, Ltd., as Purchasers,
and Ocwen, as Seller, as the same may be amended, supplemented or otherwise
modified from time to time.

“Scheduled Termination Date” means, with respect to each Subject Servicing
Agreement serviced pursuant to this Subservicing Supplement, the date which is
six (6) years after the closing date of the initial acquisition of assets
pursuant to the Sale Supplement.

“Servicing Agreement” shall mean each of the pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto.

“Servicing Fees” shall mean, with respect to any Servicing Agreement, the
servicing fees payable to Servicer and Home Loan Servicing Solutions, Ltd. under
the Sale Supplement and the Subject Servicing Agreements, including each
“servicing fee” payable based on a percentage of the outstanding principal
balance of the Mortgage Loans serviced pursuant to such Servicing Agreement, but
excluding any Ancillary Income, Prepayment Interest Excess or any amounts earned
in connection with the investment of funds in the related Custodial Accounts and
Escrow Accounts.

“Servicing Transfer Date” shall have the meaning specified in the Sale
Supplement.

“Subject Servicing Agreement” shall mean, as of any date of determination, each
Servicing Agreement with respect to which the Servicing Transfer Date has
occurred on or prior to such date and with respect to which the Subservicing
Termination Date has not occurred on or prior to such date.

 

Subservicing Supplement



--------------------------------------------------------------------------------

“Target Ratio” for each calendar month shall mean the amount specified in
Schedule III with respect to such month.

(b) Any capitalized term used but not defined in this Subservicing Supplement
shall have the meaning assigned to such term in the Master Subservicing
Agreement.

ARTICLE II.

SUBSERVICING

2.1 Engagement as Subservicer. Servicer hereby engages Ocwen to act as
subservicer, and Ocwen agrees to act as subservicer, with respect to the
Mortgage Loans relating to those certain pooling and servicing agreements or
other servicing agreements listed in Schedule I hereto (the “Subject Servicing
Agreements”) pursuant to the terms of the Master Subservicing Agreement, as
supplement by this Subservicing Supplement, on and after the related Servicing
Transfer Date for such Subject Servicing Agreement. Except as set forth in this
Subservicing Supplement or the Master Subservicing Agreement, Ocwen further
agrees to be responsible for performing all of the duties and obligations of
Servicer and its subservicers under each Subject Servicing Agreement, and to
meet any standards and fulfill any requirements applicable to Servicer or its
subservicer under each Subject Servicing Agreement on and after the related
Servicing Transfer Date.

2.2 Servicing Transfer Procedures. Servicer and Ocwen each covenant and agree to
following the Servicing Transfer Procedures agreed pursuant to the Sale
Supplement with respect to each Subject Servicing Agreement.

2.3 Reference to Master Subservicing Agreement. Each of Servicer and Subservicer
agrees that (a) this Subservicing Supplement is a “Subservicing Supplement”
executed pursuant to Section 2.1 of the Master Subservicing Agreement, (b) the
terms of this Subservicing Supplement are hereby incorporated into the Master
Subservicing Agreement with respect to the Subject Servicing Agreements and the
related Mortgage Loans to the extent set forth therein, (c) each of the Subject
Servicing Agreements listed in Schedule I is a “Subject Servicing Agreement” as
such term is used in the Master Subservicing Agreement on and after the related
Servicing Transfer Date, and (d) the terms of this Subservicing Supplement apply
to the Subject Servicing Agreements specified herein and not to any other
“Subject Servicing Agreement” as that term is used in the Master Subservicing
Agreement. In the event of any conflict between the provisions of this
Subservicing Supplement and the Master Subservicing Agreement, the terms of this
Subservicing Supplement shall prevail.

ARTICLE III.

SERVICING FEES

3.1 Base Subservicing Fee. As compensation for its services with respect to the
Subject Servicing Agreements, Servicer shall pay Ocwen a monthly base
subservicing fee for each calendar month during which Ocwen is servicing
Mortgage Loans with respect to Subject Servicing Agreements pursuant to this
Subservicing Supplement equal to 12.00% of the aggregate Servicing Fees actually
received by Servicer and Home Loan Servicing Solutions, Ltd. pursuant to the
Subject Servicing Agreements during such calendar month (the “Base Subservicing
Fee”).

 

Subservicing Supplement



--------------------------------------------------------------------------------

3.2 Performance Fee. Servicer shall pay to Ocwen for each calendar month during
which Ocwen is servicing Mortgage Loans with respect to Subject Servicing
Agreements pursuant to this Subservicing Supplement a performance fee (the
“Performance Fee”) equal to the greater of (a) zero and (b) the excess, if any,
of the aggregate of all Servicing Fees actually received by Servicer pursuant to
the Subject Servicing Agreements and with respect to the Deferred Servicing
Agreements during such calendar month (whether directly pursuant to such Subject
Servicing Agreement or pursuant to the Sale Supplement, as applicable) over the
sum of (i) the Monthly Servicing Fee for such calendar month and (ii) the
Retained Servicing Fee for such calendar month, multiplied by (y) a fraction,
(i) the numerator of which is the average unpaid principal balance of all
Mortgage Loans subject to the Subject Servicing Agreements during such calendar
month and (ii) the denominator of which is equal to the sum of the average
unpaid principal balance of all Mortgage Loans subject to the Deferred Servicing
Agreements during such calendar month and the average unpaid principal balance
of all Mortgage Loans subject to the Subject Servicing Agreements during such
calendar month, or such other allocation percentage which is agreed by Servicer
and Ocwen (the “Allocation Percentage”). The Performance Fee, if any, for any
calendar month will be reduced by 3.00% per annum (i.e., 0.25% per month) of the
Excess Servicing Advances, if any, for such calendar month multiplied by the
Allocation Percentage, and the amount of any such reduction in the Performance
Fee shall be retained by Servicer. If the Closing Date does not occur on the
first day of a calendar month, the Performance Fee for the period from the
Closing Date to the last of the calendar month in which the Closing Date occurs
shall be calculated in a pro rata manner based on the number of days in such
period.

ARTICLE IV.

MISCELLANEOUS

4.1 Incorporation. The provisions of Article 10 of the Master Subservicing
Agreement are hereby incorporated into this Subservicing Supplement by
reference, mutatis mutandis, as if its provisions were fully set forth herein.

4.2 Third Party Beneficiaries. Ocwen and Servicer each acknowledges and agrees
that the indenture trustee, on behalf of the holders of related notes, with
respect to any Servicing Advance Facility pursuant to which Servicer has
transferred Servicer Advances made pursuant to a Servicing Agreement is an
express third party beneficiary of this Subservicing Supplement and the
Subservicing Agreement solely with respect to the Servicing Agreements related
to such Servicing Advance Facility.

[Signature Page Follows]

 

Subservicing Supplement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Subservicing Supplement
to be executed and delivered as of the date first above written.

 

HLSS HOLDINGS, LLC   By:  

/s/ James E. Lauter

  Name: James E. Lauter   Title: Senior Vice President and CFO OCWEN LOAN
SERVICING, LLC   By:  

/s/ Richard L. Cooperstein

  Name: Richard L. Cooperstein   Title: Treasurer

 

Subservicing Supplement



--------------------------------------------------------------------------------

SCHEDULE I

SERVICING AGREEMENTS

 

Investor Number

 

Deal Name

2702   Accredited Mortgage Loan Trust 2004-2 2708   NMFT 2003-1 2712   NMFT
2004-1 2714   NMFT 2004-3 2941   ABFC 2001-AQ1 2942   ABFC 2002-SB1 2970  
C-BASS 1998-CB1 2974   C-BASS 2001-CB4 2978   C-BASS 2002-CB4 3047   Equity One
2002-3 3049   Equity One 2002-5 3051   Equity One 2003-2 3053   Equity One
2003-4 3054   Equity One 2004-1 3057   Equity One 2004-4 3059   Equity One
2005-1 3063   Equity One 2005-B 3064   Equity One 2005-4 3068   Equity One
2005-6 3069   Equity One 2006-A 3086   Fremont 2003-A 3089   Fremont 2004-B 3168
  GSAMP Trust 2005-S2 3186   HOMEGOLD 1999-1 3189   LBMLT 2004-1 3190   LBMLT
2004-3 3191   LBMLT 2004-A 3198   MLMI, 1999-H1 3199   MLMI, Series 1998-GN3
3239   CWABS 2002-05 3240   CWABS 2002-2 3242   CWABS 2002-BC2 3246   CWABS
2005-10 3248   CWABS 2005-8 3249   CWABS 2005-BC1 3250   CWABS 2006-01 3251  
CWABS 2006-9 3252   CWALT 2004-01_CWALT 2004-01T1 3254   CWALT 2004-12CB 3255  
CWALT 2004-16CB 3256   CWALT 2004-24CB

 

Sch I-1



--------------------------------------------------------------------------------

3257   CWALT 2004-27CB 3258   CWALT 2004-28CB 3259   CWALT 2004-J1 3262   CWALT
2004-J6 3265   CWALT 2007-4CB 3268   CWMBS 2002-17 ALT 2002-11 3269   CWMBS
2002-20 ALT 2002-12 3270   CWMBS 2002-24 ALT 2002-14 3271   CWMBS 2002-33 ALT
2002-17 3272   CWMBS 2002-35_CHL 2002-35 3278   CWMBS 2003-05 ALT 2003-1T1 3279
  CWMBS 2003-09 3285   CWMBS 2003-31 ALT 2003-13T1 3288   CWMBS 2003-38 ALT
2003-17T2 3289   CWMBS 2003-39_CHL 2003-39 3290   CWMBS 2003-44_CHL 2003-44 3291
  CWMBS 2003-47 ALT 2003-19CB 3292   CWMBS 2003-51 ALT 2003-20CB 3296   CWMBS
2003-J2_CHL 2003-J2 3297   CWMBS 2003-J5_CHL 2003-J5 3298   CWMBS 2003-J6_CHL
2003-J6 3299   CWMBS 2003-J7_CHL 2003-J7 3301   CWMBS 2004-HYB6_CHL 2004-HYB6
3302   CWMBS 2005-10_CHL 2005-10 3303   CWMBS 2006-1_CHL 2006-1 3307   Popular
2007-A 3313   RAAC 2004-SP1 3316   RAAC 2005-SP3 3317   RAAC 2006-SP1 3331  
RALI 2003-QS7 3341   RALI 2002-QS1 3345   RALI 2003-QS14 3351   RALI 2004-QS1
3355   RALI 2004-QS3 3357   RALI 2004-QS6 3368   RAMP 2002-RP1 3369   RAMP
2002-RP2 3370   RAMP 2002-RS1 3375   RAMP 2004-RP1 3383   RAMP 2005-SL1 3393  
RAMP/RFSC 2001-RM2 3394   RFMSI 2003-S4 3396   RFMSI 2004-S5 3398   RFMSI
2005-S4 3405   SBMSI 2001-1 3407   SBMSI 2002-WMC1 3457   Equity One 1998-1 3461
  Equity One 2002-2 3462   Equity One 2003-1

 

Sch I-2



--------------------------------------------------------------------------------

3463   Equity One 2004-2 3465   Equity One 2005-A 3467   Equity One 2006-B 3499
  Golden National GNABS 98 GN1 3500   Golden Nat’l Series 1998-GN2 3539   WMALT
2005-6 3540   WMALT 2005-7 3541   WMALT 2005-8 3542   WMALT 2005-9 3543   WMALT
2007-01 3574   Nomura 2007-S2 3576   CSFB 2004-FRE1 3776   MSMLT 2006-13ARX 3780
  MSMLT 2007-6XS 3786   MSM 2006-17XS 3794   NMFT 2002-3 3795   MSM 2006-16AX
3798   NMFT 2005-2 3800   NMFT 2005-4 3805   NMI 2006-6 3811   MSM 2007-12 3843
  SASCO 2002-9 3844   Saxon 99-2 3848   Saxon 00-2 3851   Saxon 01-1 3852  
Saxon 01-2 3875   Thornburg Mortgage Securities 3879   Sequoia Mortgage Trust
10645   RAMP 2004-RS7 10648   RAMP 2004-RZ2 10695   RAMP 2005-EFC7 10708   RAMP
2005-NC1 10840   RAMP 2005-RS9 10442   RASC 2001-KS1 10601   RASC 2004-KS7 10603
  RASC 2004-KS9 10876   RASC 2007-EMX1 10882   RFMSI 2005-S2 10887   RFMSI
2005-S7 4975   Citigroup Mortgage Loan Trust Inc. 4709   MARM 2004-5 4715   MARM
2005-2 4543   MALT 2004-12 4712   MARM 2004-8 4695   FNBA 2004-AR1 4713   MARM
2004-9 4704   MARM 2004-14 4702   MARM 2004-11 5145   MARM 2005-3

 

Sch I-3



--------------------------------------------------------------------------------

4546   MALT 2004-3 4730   MASTR 2003-6 4545   MALT 2004-2 4874   BSALTA 2005-3
4554   MALT 2005-2 4544   MALT 2004-13 42544   2011-NC8 4555   MALT 2005-3 5152
  RBSGC 2005-A 4716   MARM 2005-6 4707   MARM 2004-3 41014   Wells Fargo
Corporate Trust Services 4717   MARM 2005-7 4531   MALT 2002-3 4696   MANA
2007-A2 4680   SEQ 2004-7 42644   Private—Other 4885   GSAA 2005-9 4530   MALT
2002-2 4757   CMLTI 2005-3 4802   Wells Fargo Bank, N.A. 4706   MARM 2004-2 5053
  2004-WH14 4640   Bayview 2007-B 4710   MARM 2004-6 4705   MARM 2004-15 4553  
MALT 2005-1 4708   MARM 2004-4 4759   CMLTI 2006-AR3 4736   MASTR 2004-3 42249  
Amalgamated Bank 41494   BART 2005-11 4732   MASTR 2003-9 4556   MALT 2005-4
4678   SEQ 2004-5 4535   MALT 2003-5 4542   MALT 2004-11 4778   DBALT 2005-AR2
42643   Private—Other 4747   NAAC 2005-AP2 4641   Bayview 2008-A 5160   Bank of
America, N.A. 4549   MALT 2004-6 4536   MALT 2003-6 4940   SASCO 2004-18H 4870  
BSALTA 2004-12 4741   MASTR 2004-9 40235   1999-D 4896   HVMLT 2004-10

 

Sch I-4



--------------------------------------------------------------------------------

4692   DMSI 2004-2 5135   2004-NC ARM 6 4755   PRIME 2006-1 4758   CMLTI 2005-5
4644   ARMT 2005-10 40360   The Bank Of New York Mellon 4787   Capstead Mortgage
Corporation 4973   Credit Suisse First Boston 4711   MARM 2004-7 40365   The
Bank Of New York Mellon 4642   ARMT 2004-5 4756   CMLTI 2004-HYB4 4685   SEQ
2005-3 40528   Amalgamated Bank 4683   SEQ 2005-1 5144   CMLTI 2005-1 4878  
BSART 2002-11 4557   MALT 2005-5 41401   CSFB 2005-8 4629   BAFC 2007-3 5052  
2004-WH11 4895   HVMLT 2003-1 4643   ARMT 2005-1 5048   2003-WH23 4800   Wells
Fargo Corporate Trust Services 41465   Citizens Bank 4551   MALT 2004-8 4887  
GSR 2005-5F 4872   BSALTA 2004-6 4415   ZUNI 2006-OA1 4153   CMLTI 2007-SHL1
4417   HSBC BANK USA 4258   OOMLT 2000-1 4190   HALO 2007-AR1 3868   RAYMOND
JAMES 4433   DB STRUCTURED PRODUCTS 4254   OMAC 2005-2 4019   AHMIT 2004-1 3914
  CITIZENS BANK 4470   LEHMAN BROTHERS BANK WAREHOUSE (BNC) 4460   FMT 2003-7
4468   BNC/LEHMAN NEW 3896   KNBY 3537   CSFB 2003-10 4038   AMRESCO 1997-2 4248
  MSML 2006-6AR 4366   SASCO 2004-SC1 4212   HVMLT 2007-6 3538   WAMU 2003-S3

 

Sch I-5



--------------------------------------------------------------------------------

4253   OMAC 2005-1 3867   E*TRADE 4377   SASCO 2006-GEL3 4206   HOMESTAR 2004-6
3508   PNCMS 1999-10 3501   MGIC INVESTOR SERVICES CORP. 4449   REDDING BANK OF
COMMERCE 4383   SBMS 1996-5 3873   WASHINGTON MUTUAL SEC. CORP. 4203   HOMESTAR
2004-3 4388   SBMS 1998-OPT2 4205   HOMESTAR 2004-5 4445   MRF ILLINOIS ONE, LLC
4201   HOMESTAR 2004-1 3869   CHARLES SCHWAB 4097   ARC 2001-BC1 4259   OOMLT
2000-5 4225   MALT 2006-3 3547   CHASE MANHATTAN MTG. CORP. 4346   SAIL 2005-1
4387   SBMS 1998-OPT1 3516   ACE 2005-SN1 3727   MASTR 2006-WMC4 3725   MASTR
2006-WMC3 10752   CMLTI 2007-SHL1 5286   DBALT 2007-3 10025   DBALT 2006-AR2
10771   2005-WH32 10688   BAFC 2005-8 4502   SAIL 2003-BC11 SSA 10686   BAFC
2005-5 4893   GSR 2007-HEL1 10541   RFSC 2003-RM2 10584   2003-WH30

 

Sch I-6



--------------------------------------------------------------------------------

SCHEDULE II

RETAINED SERVICING FEE PERCENTAGE

 

From Month1

   To Month      Retained Fee  

1

     3         20.75   

4

     6         20.25   

7

     9         20.00   

10

     12         19.50   

13

     15         19.50   

16

     18         19.25   

19

     21         19.00   

22

     24         18.50   

25

     27         18.50   

28

     30         18.00   

31

     33         18.00   

34

     36         17.75   

37

     39         17.75   

40

     42         17.50   

43

     45         17.00   

46

     48         17.00   

49

     51         17.00   

52

     54         17.00   

55

     57         17.00   

58

     60         17.00   

61

     63         17.00   

64

     66         17.00   

67

     69         17.00   

70

     72         17.00   

 

1  Starting with November 2013.

 

Sch II-1



--------------------------------------------------------------------------------

SCHEDULE III

TARGET RATIO SCHEDULE

 

Month2

   Target Advance Ratio  

1

     3.57 % 

2

     3.53 % 

3

     3.48 % 

4

     3.44 % 

5

     3.40 % 

6

     3.35 % 

7

     3.31 % 

8

     3.27 % 

9

     3.23 % 

10

     3.19 % 

11

     3.15 % 

12

     3.11 % 

13

     3.07 % 

14

     3.03 % 

15

     2.99 % 

16

     2.96 % 

17

     2.92 % 

18

     2.88 % 

19

     2.85 % 

20

     2.81 % 

21

     2.78 % 

22

     2.74 % 

23

     2.71 % 

24

     2.67 % 

25

     2.64 % 

26

     2.61 % 

27

     2.57 % 

28

     2.54 % 

29

     2.51 % 

30

     2.48 % 

31

     2.45 % 

32

     2.42 % 

33

     2.39 % 

34

     2.36 % 

35

     2.33 % 

36

     2.30 % 

 

2  Starting with November 2013.

 

Sch III-1



--------------------------------------------------------------------------------

37

     2.27 % 

38

     2.24 % 

39

     2.21 % 

40

     2.19 % 

41

     2.16 % 

42

     2.13 % 

43

     2.11 % 

44

     2.08 % 

45

     2.05 % 

46

     2.03 % 

47

     2.00 % 

48

     1.98 % 

49

     1.95 % 

50

     1.93 % 

51

     1.90 % 

52

     1.88 % 

53

     1.86 % 

54

     1.83 % 

55

     1.81 % 

56

     1.79 % 

57

     1.77 % 

58

     1.74 % 

59

     1.72 % 

60

     1.70 % 

61

     1.68 % 

62

     1.66 % 

63

     1.64 % 

64

     1.62 % 

65

     1.60 % 

66

     1.58 % 

67

     1.56 % 

68

     1.54 % 

69

     1.52 % 

70

     1.50 % 

71

     1.50 % 

72

     1.50 % 

 

Sch III-2